UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:September30, COLORADO INTERSTATE GAS COMPANY (Exact name of Registrant as specified in its charter) Delaware 1-4874 84-0173305 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03. Material Modification in Rights of Security Holders. The information included in the second paragraph of Item 8.01 of this Current Report on Form 8-K is incorporated into this Item 3.03 of this Current Report on Form 8-K. Item 8.01. Other Events. On September 30, 2008, El Paso Pipeline Partners, L.P. completed the previously announced acquisition of an additional 30-percent interest in Colorado Interstate Gas Company from El Paso Corporation, and now owns a 40% general partner interest in us. A copy of the press release announcing the closing of this transaction is attached as Exhibit 99.A to this Current Report on Form 8-K. In connection with this transaction, on September 30, 2008, our general partners entered into the First Amendment to our General Partnership Agreement to reflect the current ownership of our partnership interests. A copy of the First Amendment to the General Partnership Agreement of Colorado Interstate Gas Company, dated September 30, 2008, is attached as Exhibit 3.A to this Report on Form 8-K. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.A Press release dated October 1, 2008. 3.A First Amendment to the General Partnership Agreement of Colorado Interstate Gas Company, dated September 30, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLORADO INTERSTATE GAS COMPANY By: /s/ John R. Sult John R. Sult Senior Vice President, Chief Financial Officer and Controller (Principal Accounting and Financial Officer) Dated:October 6, 2008 EXHIBIT
